Citation Nr: 1754244	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot condition, claimed as due to a cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2016 and June 2017, the Board remanded the current issue for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claim.

I.  Medical Opinion

In May 2016, a private clinician diagnosed the Veteran with tinea unguium, tinea pedis, two types of polyneuropathy, and sequela of superficial frostbite.  He concluded that the Veteran had neuropathic foot pain that initially began following an in-service frostbite injury and that subsequently involved a diabetic neuropathy overlay.  However, the private clinician did not provide an explanation for his conclusions regarding the onset and etiology of the Veteran's neuropathy, and it is not entirely clear which foot symptoms and/or conditions he believed constituted "sequela of superficial frostbite."

The Board subsequently remanded the Veteran's claim to obtain a VA examination that identified all of the Veteran's current foot conditions and determined their etiologies.  In connection with that request, the Board specifically asked the VA examiner to review the findings of the May 2016 clinician and, if he or she ruled out any of the diagnoses that clinician had provided, to include a complete explanation for his or her conclusions in that regard.  The requested examination was provided in July 2017, at which time the examiner concluded that the Veteran's foot conditions, which she characterized as bilateral onychomycosis with gryphotic toenails, xerosis of the bilateral feet, and mild peripheral neuropathy of the bilateral feet, were less likely than not incurred in or caused by the in-service exposure the Veteran described.  She stated that, even assuming that the Veteran sustained an in-service cold injury, the physical examination she conducted did not show evidence of such an injury.  She further stated that the record did not document any foot abnormalities until the Veteran sought VA treatment in 2004.  Regarding onychomycosis, the examiner noted that the risk factors for that condition were advanced age, swimming, diabetes, immunodeficiency, genetic predisposition, and living with family members who have the condition.  Regarding xerosis, she suggested that the condition was likely lifestyle and the Veteran's pattern of personal care.  Finally, regarding neuropathy, the examiner asserted that the Veteran became symptomatic with that condition due to hyperglycemia.  She further noted that alcohol abuse, which was documented in the record, was a frequent cause of neuropathy and could have partly caused that condition.  

Unfortunately, although the 2017 examiner concluded that there was no evidence of a cold injury, essentially ruling out one of the diagnostic findings of the May 2016 private clinician, she did not elaborate on the types of symptoms that would be required to establish such an injury.  Moreover, she failed to explain why she apparently disagreed with the 2016 clinician's determination that neuropathic pain could, in fact, be caused by a cold injury.  For the foregoing reasons, the Board finds that a clarifying medical opinion is needed before it may adjudicate the Veteran's claim.

II.  Records

The July 2017 VA examiner cited review of medical records associated with the Veteran's 1998 treatment at the VA Medical Center in Wilmington, Delaware.  As it does not appear that VA treatment records from that time period have been sought, such development must be conducted on remand.

Additionally, the Board notes that it is unclear from the record whether all of the Veteran's service treatment records (STRs) have been obtained.  In that regard, the majority of the STRs included in the claims file are dated after the Veteran's July 1982 discharge from active duty.  Although the claims file includes both the AOJ's July 2004 letter to the Delaware National Guard requesting any available medical records and a May 2004 VA 21-3101, Request for Information, which identified the Veteran's period of active duty service, it is unclear whether the AOJ ever received a response to its May 2004 request.  Thus, on remand, the AOJ should verify that all available STRs from the Veteran's period of active duty service from June 1978 to July 1982 have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete STRs, to specifically include any STRs associated with his period of active duty service from June 1978 to July 1982, are associated with the claims file.

2.  Obtain all outstanding treatment records, including all archived records, from the Wilmington VA Medical Center and any associated outpatient clinics, to specifically include any records associated with treatment prior to 2004 (particularly during the period from 1996 to 2004).  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, send the claims file to an internist for review.  Following review of the entire claims file, the internist should respond to the following:

(a) Please discuss whether each of the following foot conditions and/or symptoms could be residuals of a cold injury or of prolonged exposure to wet conditions (assuming for this purpose that the cold injury or the exposure to wet conditions occurred): (1) discoloration, blistering, and peeling of the skin on the toes; (2) rough, dry, and scaly skin on the feet; (3) onychomycosis with gryphotic toenails; and (4) burning, tingling, pain, and numbness in the feet.  Please explain why or why not.

(b) For each condition or symptom that you determine could be caused by exposure to cold and/or wet conditions, please state whether such exposure is at least as likely as not (50 percent probability or more) the cause of that condition in this particular case.  Please explain why or why not, identifying, to the extent possible, the more likely cause of any foot condition or symptom that you determine was not at least as likely as not caused by such exposure.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, that his reports must be taken into account in formulating the requested opinion.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board, and the underlying reasons for your opinions must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  If you cannot provide the requested opinions without resorting to speculation, please indicate this and state why that is so (e.g. lack of sufficient information/evidence, limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

